Citation Nr: 0720628	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to July 
1991, from July 1997 to April 1998 and from October 2001 to 
October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina which denied service connection 
for skin damage.

In March 2007, the veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is in the 
claims folder.


FINDING OF FACT

Competent medical evidence of record shows no link between 
the veteran's skin disorders to any period of active duty 
service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in May 2003.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Laws and regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).


Factual Background and Analysis

The veteran contends that while in the Merchant Marines from 
October 1967 to May 1969, he was a deck officer onboard ships 
that were contracted by the U.S. military to deliver to 
supplies and ammunition to troops stationed Vietnam.  He went 
ashore in Vietnam as part of his duties.  He avers that this 
entitles him to service connection for a skin condition on a 
presumptive basis.  

For VA purposes, service in the merchant marines is not 
considered active duty under the statutes and regulations 
governing awards of service connection.  See 38 C.F.R. § 3.7 
(2006).  There are only two exceptions to this rule: where 
merchant seamen served on blockships in support of Operation 
Mulberry, and where merchant seaman served in oceangoing 
service during the period of armed conflict from December 7, 
1941 to August 15, 1945, both of which are inapplicable in 
this instance.  In the April 2005 statement of the case, the 
veteran was informed of the provisions of 38 C.F.R. § 3.7 
regarding the issue of whether the veteran's US Merchant 
Marine service from 1967 to 1969 qualified as active duty for 
training in the US Navy.  The Board finds that this 
contention is without merit.  Accordingly, the Board finds 
that his service in the merchant marines does not entitle him 
to presumptive service connection for a skin condition.

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

Service medical records reflect that the veteran had moles 
removed from the face.  A notation of AK (actinic keratosis), 
and "possible rosacea" was made.  He reported having skin 
damage to the arms, face, and back.  

In the veteran's August 2002 claim, he indicated that he had 
skin damage from 1980 to the present and that it "may have 
been aggravated by exposure to herbicides."  The veteran 
provided a history of his exposure to radiation, herbicides, 
and asbestos from April 1967 to May 1969 during his merchant 
marine service, which included service in Vietnam.  In a 
September 2003 statement, the veteran indicated that his skin 
conditions were also aggravated by his active duty service in 
the Army.  In the March 2004 notice of disagreement, the 
veteran indicated that since 1969 he has had continuous 
chronic cases of boils, cysts, and other growths on his head, 
neck, arms, shoulders, and back that were aggravated by 
exposure to sun and herbicides.  He reported that he had been 
treated for 20 years from a private dermatologist for these 
skin problems that required surgical removal and left 
permanent scarring.  

In a July 2003 letter, the veteran's treating dermatologist 
wrote that the veteran had a variety of skin rashes including 
tinea cruris and eczema.  The doctor indicated that the 
veteran had benign growths removed and had occasional 
treatment for actinic keratosis.  The doctor noted that the 
veteran's skin conditions would not contribute in any way to 
a present or future disability.  

On VA dermatology examination performed in September 2003, 
the examiner noted a review of the claims file.  The veteran 
reported a history of actinic keratosis that was diagnosed in 
approximately 1983.  He indicated that this condition was 
intermittent and constant and required cryotreatment for 
removal of the actinic keratosis.  The veteran had no local 
symptoms, systemic systems, fever, or weight loss.  He had no 
malignant neoplasms and the only impairment of function was 
noted to be benign neoplasms.  On physical examination of the 
skin, the examiner noted no skin lesions, scarring, 
disfigurement, acne, chloracne, scarring alopecia, or 
hyperhidrosis.  The examiner reported that there were no 
lesions seen at the time of the examination, but he noted 
that the veteran had been treated four times in the past year 
actinic keratosis, which was documented in his separation 
physical.  

On VA general medical examination in September 2003, the 
examiner noted no signs of skin lesions at that time.  The 
diagnosis was actinic keratosis, with no current lesions that 
did not interfere with the veteran's job as an investigator.  

The veteran testified at a videoconference hearing before the 
Board in March 2007.  He stated that he served in Vietnam on 
five occasions. At the time, he was enlisted in the Merchant 
Marines but that he was under a Naval Reserve service 
agreement.  His recognized periods of active duty were from 
October 1990 to July 1991, from July 1997 to April 1998, and 
from October 2001 to October 2002.  The veteran stated that 
his skin condition first arose in the 1980's and that he 
received civilian dermatology treatment since 1982.  He did 
not seek any in-service medical attention for his skin 
problems, though he claimed that sun exposure from military 
service aggravated this condition.  The veteran reported no 
post-service occupational sun exposure.  

Post-service medical records include evidence of diagnosed 
skin disorders such as tinea cruris, eczema, and actinic 
keratosis.  However, there is no competent opinion 
attributing to service any present disability manifested by 
any of those skin conditions.  On VA dermatology examination 
in September 2003 the veteran stated he had intermittent and 
chronic skin symptoms but the on physical examination, there 
were no present symptoms.  There were no systemic symptoms of 
fever or weight loss, no malignant neoplasms, scarring, 
disfigurement, acne, chloracne, scarring alopecia, or 
hyperhidrosis.  

Based upon the evidence of record, the Board finds that the 
present disability due to intermittent actinic keratosis was 
not present during active service nor are they shown to have 
been incurred as a result of herbicide or sun exposure.  The 
veteran did not have service in Vietnam as a member of the 
United States military service.  He was a merchant marine, 
and as such, is not entitled to the same consideration as if 
he had been in the military service and had been exposed to 
herbicides used in the Republic of Vietnam and subject to a 
presumption of service connection.  There is no evidence of a 
chronic skin disorder having been manifest during any period 
of active duty service and no competent evidence of a present 
chronic skin disorder related to the disorder for which the 
veteran was treated in service.

While the veteran may sincerely believe he has a skin 
disability that was incurred as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu v. Derwinski, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.


ORDER

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


